Case 1:20-cv-05384-PKC Document 1-3 Filed 07/14/20 Page 1 of 5




                    EXHIBIT C
Case 1:20-cv-05384-PKC Document 1-3 Filed 07/14/20 Page 2 of 5
                                                                       Case 1:20-cv-05384-PKC Document 1-3 Filed 07/14/20 Page 3 of 5
  llllt vD                                                                             M   tvfl   dloton's   S€r}8s of S]tl''lo   h Pbh.t16                           I          v          P          .gettortucte


                                                                                                                                                                      Plppo Mlddl€ton h Tobl$o
                                                                                                                                                                      Webb
                                                                                                                                                                      Prpt{   Mifletm   tn TcbrtJn   lvebt}

                                                                                                                                                                      rc6x$rffi(a




                                                                                s




                                                                                                                                                                 I,

                                                                                                                                                                 I
                                                                                                                                                                 1




                                                                                                                                               , , t,,,it
                                                                                                                                     ..lri.                      'r
                                                                                                                                       .
                                                                                                                                        t
                                                                                                                                              :'.   !'       .
                                                                                                                                                                 t
                                                                                                                                                         I
                                                                                                                                                             _'t




       Th0mbMil6
Isld    27rNVs   ntg Scrssd   27   Aq &   r   g 15   4   14   Ephy   se 3&$7F
Case 1:20-cv-05384-PKC Document 1-3 Filed 07/14/20 Page 4 of 5
Case 1:20-cv-05384-PKC Document 1-3 Filed 07/14/20 Page 5 of 5
